In an action to recover on a promissory *579note brought by motion for summary judgment in lieu of complaint pursuant to CPLR 3213, the plaintiff appeals from an order of the Supreme Court, Richmond County (Minardo, J.), dated July 10, 2003, which denied the motion.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the matter is remitted to the Supreme Court, Richmond County, for entry of an appropriate judgment.
The plaintiff made a prima facie showing that he was entitled to summary judgment pursuant to CPLR 3213. In opposition, the defendant failed to raise a triable issue of fact. Ritter, J.P., Goldstein, Crane and Rivera, JJ., concur.